FILED
                              UNITED STATES DISTRICT COURT                                 NOV 202009
                              FOR THE DISTRICT OF COLUMBIA
                                                                                      Clerk, u.s. District and
                                                                                         Bankruptcy Courts

Gregory Taylor,                                   )
                                                  )
               Petitioner,                        )

       v.
                                                  )
                                                  )           Civil Action No.
                                                                                          02 2201
                                                  )
B.A. Bledsoe Warden,                              )
                                                  )
               Respondent.                        )


                                   MEMORANDUM OPINION

       Petitioner is a prisoner under sentence imposed after a jury trial in 1989 by the Superior

Court for the District of Columbia. Now confined at the United States Penitentiary in Lewisburg,

Pennsylvania, the petitioner has filed a pro se habeas petition to challenge the imposition of his

Superior Court sentence. He contends that the prison sentences he is serving consecutively

should have been imposed to run concurrently. See Petition at 2-3 (raising arguments relating to

Double Jeopardy, the legislative intent of Congress in adopting § 23-110, and Blockburger v.

United States, 284 U.S. 299 (1932)). The petition will be dismissed for lack of jurisdiction.

       Collateral challenges to sentences imposed by the Superior Court must be brought in that

court under D.C. Code § 23-110. See Blair-Bey v. Quick, 151 F.3d 1036, 1042 (D.C. Cir. 1998)

(§ 23-110 is exclusive remedy for such challenges). "An application for a writ of habeas corpus

in behalf of a prisoner who is authorized to apply for relief by motion [under § 23-110] shall not

be entertained by ... any Federal .. , court ifit appears ... that the Superior Court has denied

him relief, unless it also appears that the remedy by motion is inadequate or ineffective to test the

legality of his detention." D.C. Code § 23-11O(g). Unlike other prisoners convicted in state
courts or those convicted in a United States District Court, "District of Columbia prisoner[ s]

ha[ ve] no recourse to a federal judicial forum [under either Section 2254 or Section 2255] unless

[it is shown that] the local remedy is inadequate or ineffective to test the legality of his

detention." Garris v. Lindsay, 794 F.2d 722, 726 (D.C. Cir. 1986) (internal footnote and

quotation marks omitted); see Byrd v. Henderson, 119 F.3d 34, 36-37 (D.C. Cir. 1997) ("In order

to collaterally attack his sentence in an Article III court a District of Columbia prisoner faces a

hurdle that a federal prisoner does not.")

       Generally,"[s]ection 23-110 has been found to be adequate and effective because it is

coextensive with habeas corpus." Saleh v. Braxton, 788 F. Supp. 1232 (D.D.C. 1992); accord

Blair-Bey v. Quick, 151 F.3d at 1042 (describing § 23-110 remedy as "analogous to 28 U.S.C.

§ 2255 for prisoners sentenced in D.C. Superior Court who wished to challenge their conviction

or sentence.").

              In determining whether the local remedy is 'inadequate or ineffective,' we
      are guided by judicial interpretations of the statutory provisions enabling federal
      prisoners to challenge their convictions. The federal and local statutes are nearly
      identical in language, and functionally they are equivalent. The remedy now
      available to District of Columbia prisoners was patterned after that conferred upon
      federal prisoners, and both remedies are commensurate with habeas corpus. That
      judges of the Superior Court do not have the tenure and salary protection afforded
      federal judges does not call for a different conclusion. "[T]he judges of the
      Superior Court of the District of Columbia must be presumed competent to decide
      all issues, including constitutional issues, that routinely arise in the trial of
      criminal cases."

Garris v. Lindsay, 794 F.2d at 726 (quoting Swain v. Pressley, 430 U.S.372, 382-83 (1977))

(footnotes omitted). The mere denial of relief by the local courts does not render the local

remedy inadequate or ineffective. Garris v. Lindsay, 794 F.2d at 727; Charles v. Chandler, 180
F.3d 753, 756-58 (6th Cir. 1999) (citing cases); Wilson v. Office of the Chairperson, 892 F. Supp.

277,280 (D.D.C. 1995).

       The petitioner has already presented to the Superior Court for the District of Columbia

                                                  2
and to the Court of Appeals for the District of Columbia the same arguments he seeks to put

before this court. In fact, petitioner has brought these same arguments to the sentencing court for

consideration under § 23-110 more than five times (in addition to making the same arguments at

least five times under Super. Ct. Crim. R. 35(a)). See Petition, Ex. Order of Superior Court of

the District of Columbia, June 6, 2007 ("June 6, 2007 Order"), at 1; id., Ex. Order of Superior

Court of the District of Columbia, Feb. 1,2008 at 1-3 (explaining the legal bases for the court's

conclusion that the petitioner's arguments lack merit). Each time the petitioner's arguments were

found to lack merit, and he was denied relief. See June 6, 2007 Order at 1-2. He has appealed

several of the denials, all of which were affirmed by the Court of Appeals for the District of

Columbia. Id. Having rejected his arguments in support of relief multiple times, the Court of

Appeals for the District of Columbia has barred the petitioner from filing motions in that court

without first obtaining leave from an associate judge. See id., Ex. Order of Court of Appeals,

June 23,2008. Now petitioner argues that because he is barred from appealing to the Court of

Appeals for the District of Columbia, his remedy under § 23-110 is inadequate or ineffective to

test the legality of his detention.

        Petitioner's argument is unavailing. A remedy is not ineffective or inadequate just

because it produces the same result to the same request for relief. Plaintiff has not shown that the

local remedy is inadequate or ineffective; rather, he has shown only that his legal arguments have

consistently been found to lack merit. Because petitioner has not established that the local

remedy is ineffective or inadequate, this habeas petition will be dismissed for lack of jurisdiction.

        A separate order accompanies this memorandum opinion.




Date: '\ \   '3 \.:. '\


                                                 3